Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

	Reasons for Allowance

	The following is an examiner's statement of reasons for allowance: 
	Independent claims 1, and 14-15 are allowable over the prior art of record. Claims 2-13 depend from claim 1 respectively are, therefore, allowed.

	Independent claims recites  the limitations of : the first neural subnetwork is configured to generate the HDR image based on the basis of: (i) the first LDR image, (ii) the second LDR image, and (iii) a modified first LDR image, wherein the modified first 
The combination of these features with other limitations as cited in the claim are neither disclosed nor suggested by the prior art of record. 
The best prior art is US 2019009046 A1, which teaches utilizing CNN for generating a HDR image from a set of LDR images with different exposures but does not uses  “the modified first LDR image is associated with the first view and the second exposure.”

	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."


					Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JINGGE WU whose telephone number is (571)272-7429.  The examiner can normally be reached on flexible schedule Mon-Thur. every 

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Claire Wang can be reached on (571)270-1051.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.








/JINGGE WU/Primary Examiner, Art Unit 2663